Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
                                                                                                                                                            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00979-CV
____________
 
OLD STANDARD LIFE INSURANCE COMPANY, In
Rehabilitation, Assignee of Old West Annuity & Life Insurance Company, an
Arizona Corporation, Appellant
 
V.
 
EXQUISITE DESIGNS by CASTLEROCK & COMPANY, d/b/a
CASTLEROCK INVESTMENT GROUP, BRAD F. JONES and HERMAN JONES, Appellees
 

 
On Appeal from the 55th District Court 
Harris County,
Texas
Trial Court Cause
No. 2005-76766
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 17, 2008.  On January 29, 2009, 
this Court referred this case to mediation.  On May 4, 2009, the parties filed
an agreed motion to dismiss the appeal because all issues in controversy have
been fully and finally compromised and settled.  See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices Yates and Frost.